EXHIBIT 99.1 Grant Park Fund Weekly Commentary For the Week Ended November 19, 2010 Current month Performance* (Subject to verification) Risk Metrics* (Dec 2005 – Nov 2010) Class Week ROR MTD Nov 1 yr Annualized ROR 3 yr Annualized ROR 5 yr Annualized ROR 10 yr Annualized ROR Annualized ROR Annualized Standard Deviation Maximum Drawdown Sharpe Ratio Sortino Ratio A -1.7% -1.7% -2.9% 3.3% 5.9% 6.9% 5.9% 12.6% -16.5% B** -1.7% -1.8% -3.5% 2.6% 5.1% N/A 5.1% 12.6% -17.1% Legacy 1*** -1.6% -1.6% -1.1% N/A N/A N/A -0.8% 10.9% -10.9% -0.1 Legacy 2*** -1.6% -1.6% -1.4% N/A N/A N/A -1.1% 10.9% -11.1% -0.1 -0.1 Global 1*** -1.3% -1.3% -4.0% N/A N/A N/A -2.5% 10.5% -13.3% -0.2 -0.3 Global 2*** -1.3% -1.3% -4.3% N/A N/A N/A -2.9% 10.5% -13.5% -0.2 -0.4 Global 3*** -1.4% -1.4% -6.0% N/A N/A N/A -4.7% 10.5% -14.6% -0.4 -0.6 S&P 500 Total Return Index**** 0.1% 1.6% 11.6% -4.7% 1.3% 1.0% 1.3% 17.6% -51.0% Barclays Capital U.S. Long Gov Index**** -0.2% -3.1% 5.7% 6.3% 6.6% 7.1% 6.6% 11.2% -12.3% *Performance metrics are calculated using November 2010 month-to-date performance estimates **Units began trading in August 2003. ***Units began trading in April 2009. ****Index is unmanaged & is not available for direct investment.Please see Indices Overview (below) for more information. Weekly RORs are calculatedusing dataacquired through Bloomberg. Portfolio Positions by Sectors and Markets (Two largest positions within each sector) Portfolio for A, B and Legacy units Portfolio for Global units Sector Sector Market Sector Market Exposure Position Contract Exposure Position Exposure Position Contract Exposure Position Ags/Softs 17% Long Corn 3.9% Long 11% Long Corn 3.0% Long Soybeans 2.2% Long Soybeans 2.0% Long Currencies 21% Short $ Australian Dollars 2.3% Long 24% Short $ Japanese Yen 2.6% Long Euro 1.7% Short Australian Dollars 2.5% Long Energy 11% Long Gasoline Blendstock 2.5% Long 11% Short Crude Oil 3.9% Short Natural Gas 2.0% Short Natural Gas 2.4% Short Equities 26% Long Hang Seng 3.6% Long 32% Long Hang Seng 4.8% Long Dax Index 3.0% Long Dax Index 4.0% Long Fixed Income 10% Long U.S. 2-Year Treasury Notes 3.5% Long 11% Long U.S. 2-Year Treasury Notes 5.7% Long Euribor 1.0% Short Japanese Gov't Bonds 1.1% Long Metals 15% Long Gold 4.5% Long 11% Long Gold 2.7% Long Copper 3.7% Long Copper 2.3% Long Market Commentary (Largest price movements within each sector) Sector/Market Ags/Softs Forecasts for weaker global grain demand sent U.S. grain markets generally lower.In the livestock markets, live cattle rallied on strong export data and optimism surrounding the positive outlook for U.S. livestock prices. Currencies The euro fell sharply against counterparts on fears over the impact of a bailout of the Irish government by the European Union; as a result, investors began to liquidate euro-based assets.Greater concerns surrounding the entire Eurozone economy also drove the U.S. dollar higher against major currencies as investors became more risk-averse.The Australian and New Zealand dollars posted modest gains following some late-week rallies in the nations’ respective equity markets. Energy Crude oil markets declined due a combination of a stronger U.S. dollar and forecasts of weak ongoing demand for energy products.Cold weather fronts in the U.S. drove natural gas prices over 9% higher.Adding to the rally in natural gas markets were reports which showed a decrease in the number of natural gas rigs operating in the U.S. Equities Japanese equity markets moved higher on strong gains in the financial sector.European equity markets also rallied as previous concerns about stalled economic growth in the U.S. began to lessen amidst positive economic data.In Hong Kong, the Hang Seng index declined as investors believed China’s decision to raise interest rates will hinder growth prospects for the region. Fixed Income U.S. Treasuries declined towards the end of the week as reports stated Ireland was nearing completion of its bailout plan, lessening economic concerns from the region.Rallies in the global equity markets also weighed on U.S. debt prices. Metals Gold markets finished lower as rallies in the U.S. dollar caused investors to liquidate hedging positions.Also adding to the decline in gold was better-than-expected GDP and unemployment data.In the base metals markets, inflation concerns from China weighed on global industrial demand forecasts moving prices lower. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT. Performance Chart Barclays Capital U.S. Long Government Index (formerly Lehman Brothers U.S. Government Index:Long Subset): A benchmark comprised of the Barclays Capital U.S. Treasury and U.S. Agency indices.The U.S. Long Government Index includes Treasuries (public obligations of the U.S. Treasury that have remaining maturities of more than ten years) and U.S. agency debentures (publicly issued debt of U.S. Government agencies, quasi-federal corporations, and corporate or foreign debt guaranteed by the U.S. Government). The U.S. Government Index is a component of the Barclays Capital U.S. Government Index. Compounded Annualized Rate of Return (ROR): This is the geometric 12-month mean that assumes the same rate of return for each 12-month period to arrive at the equivalent compound growth rate reflected in the actual return data. Standard and Poor’s 500 Total Return Index (S&P 500 Index): A weighted index of the 500 stocks in the S&P 500 Index, which are chosen by Standard and Poor’s based on industry representation, liquidity, and stability.The stocks in the S&P 500 Index are not the 500 largest companies; rather the index is designed to capture the returns of many different sectors of the U.S. economy.The total return calculation includes the price-plus-gross cash dividend return. Standard Deviation:Measures the dispersal or uncertainty in a random variable (in this case, investment returns). It measures the degree of variation of returns around the mean, or average, return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. Risk Metrics Chart Drawdown: A drawdown is any losing period during an investment’s performance history. It is defined as the percent retrenchment from an equity peak to an equity valley. Maximum drawdown is simply the largest percentage drawdown that has occurred during the specified time frame. Grant Park’s drawdowns are computed based on month-end equity values. Sharpe Ratio: A return/risk measure defined as the average incremental return of an investment over the risk free rate. Sortino Ratio: A ratio developed to differentiate between good and bad volatility. The calculation provides a risk-adjusted measure of performance without penalizing for upward price changes. ALL PERFORMANCE REPORTED IS NET OF FEES AND EXPENSES.PAST PERFORMANCE IS NOT NECESSARILY INDICATIVE OF FUTURE RESULTS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK AND IS NOT SUITABLE FOR ALL INVESTORS. FUTURES TRADING INVOLVES A HIGH DEGREE OF RISK, INCLUDING LIQUIDITY RISKS, NO SECONDARY MARKET EXISTS, RESTRICTIONS ON REDEMPTIONS, AND THE RISK OF FOREIGN SECURITIES.THIS DOES NOT CONSTITUTE AN OFFER OF ANY SECURITY FOR SALE.OFFERING BY PROSPECTUS ONLY.INFORMATION IN THIS COMMENTARY IS DRAWN FROM VARIOUS SOURCES THAT ARE DEEMED TO BE RELIABLE. HOWEVER, THE INFORMATION IS NOT AUDITED BY DEARBORN CAPITAL.IN ADDITION, DEARBORN CAPITAL DRAWS UPON THIS INFORMATION TO MAKE ITS OWN ASSUMPTIONS WHICH COULD BE CONSIDERED DEARBORN CAPITAL’S OPINION.DEARBORN CAPITAL BELIEVES THAT ANY SUCH STATEMENTS OF OPINION HAVE A REASONABLE BASIS IN FACT.
